 
DATED as of the 1st day of July, 2011

 
 
BETWEEN
 
 
 
VERMONT TRANSFORMER, INC.
 
- and -
 
GCEFF INC.
 
- and -
 
GILLES MAZOYER
 
- and -
 
7834080 CANADA INC.
 
 
 

--------------------------------------------------------------------------------

 
EQUIPMENT PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------



FMC LAW
1 Place Ville Marie
39th Floor
Montréal (Québec) H3B 4M7
 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT dated the 1st day of July, 2011
 
BETWEEN:
 
VERMONT TRANSFORMER, INC., a corporation duly constituted according to the laws
of the State of Vermont, having its principal place of business in the Town of
St-Albans;
 
(the “Vendor”)
 
– and –
 
GCEFF INC., a corporation incorporated [and governed] by the laws of the
Province of Quebec, having its principal place of business in the City of
Farnham;
 
(“GCEFF”)
 
- and –
 
GILLES MAZOYER, businessman domiciled and resident at 423 Chemin Priest, in City
of Sutton, in the Province of Québec;
 
(“Mazoyer”)
 
– and –
 
7834080 CANADA INC., a corporation incorporated and governed by the laws of
Canada, having its principal place of business in the Province of Quebec;
 
(the “Purchaser”)
 
PREAMBLE
 
WHEREAS the Vendor is presently carrying on the Business (as defined below).
 
WHEREAS Mazoyer and Roberge are the sole directors of the Vendor and
respectively hold the offices of president/treasurer and secretary of the
Vendor.
 
WHEREAS the Purchaser wishes to purchase from the Vendor all of the equipment
used in the operation of the Business and the Vendor wishes to sell such
equipment to the Purchaser upon, and subject to, the terms and conditions
hereinafter set forth.
 
NOW THEREFORE in consideration of the mutual agreements hereinafter set out and
of other consideration (the receipt and sufficiency of which are acknowledged by
each Party), the Parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
INTERPRETATION

 
1.1
Definitions.

 
In this Agreement:
 
1.1.1
“Acknowledged Encumbrances” means those encumbrances listed on Schedule 1.1.1;

 
1.1.2
“Agreement” means this Equipment Purchase Agreement;

 
1.1.3
“Applicable Law” means, in respect of any Person, property, transaction or
event, any federal, state, country, municipal or foreign statute, law (including
the common law), ordinance, rule, regulation, treaty, restriction, regulatory
policy, standard, code or guideline, by-law (zoning or otherwise) or Order and
directives, policies, guidelines, standards, requirements, notices and protocols
that applies in whole or in part to such Person, property, transaction or event;

 
1.1.4
“Building” means the land and buildings bearing civic address 800 Industrial
Park Road, Town of St-Albans, in the State of Vermont, USA and currently owned
by the Vendor;

 
1.1.5
“Business” means the type of business carried on by the Vendor immediately prior
to the Closing Date, which consists of designing, producing and selling medium
and high voltage, dry electric transformers and line reactors;

 
1.1.6
“Business Day” means any day other than a Saturday, Sunday or any statutory
holiday in the Province of Québec or the State of Vermont;

 
1.1.7
“Encumbrance” means any encumbrance of any kind whatsoever which secures payment
or performance of an obligation, and which includes any prior claim, mortgage,
charge, pledge, lien (including any lien for unpaid Taxes), restriction, option,
title retention right, right of others or security interest or security of any
kind, whether fixed or floating, absolute, contingent or conditional;

 
1.1.8
“Equipment” means equipment and includes machinery, machine tools, motors,
furniture, furnishings, fixtures, mold, dyes, vehicles (including motor
vehicles), computer hardware, printers, faxes, parts, and goods (other than
consumer goods), wherever located, including all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing;

 
1.1.9
“Governmental Authority” means (i) any domestic or foreign government, whether
federal, state, country or municipal or any political subdivision of any of the
foregoing; and any governmental agency, ministry, department, Tribunal,
commission, bureau, board or other instrumentality exercising or purporting to
exercise legislative, judicial, quasi-judicial, regulatory or administrative
functions of, or pertaining to, government; or any supranational body, (ii) any
subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above;

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.1.10
“Legal Proceeding” means any litigation, action, suit, investigation, audit,
hearing, claim, complaint, grievance, arbitration or mediation proceeding or
other proceeding and includes any appeal or review and any application for same;

 
1.1.11
“Parties” means the Vendor, the Purchaser and the Principals; and “Party” means
any one of them;

 
1.1.12
“Person” includes any individual (whether acting as an executor, administrator,
legal representative or otherwise), body corporate, limited liability company,
unlimited liability company, limited liability corporation, partnership, limited
liability partnership, sole proprietorship, firm, joint stock company, joint
venture, trust, unincorporated association, unincorporated organization,
syndicate, Governmental Authority and any other legal or business entity,
including any judicial entity or organization of any nature whatsoever;

 
1.1.13
“Principals” means GCEFF Inc. and Gilles Mazoyer;

 
1.1.14
“Purchase Price” has the meaning set out in Section 2.2;

 
1.1.15
“Purchased Equipment” has the meaning ascribed thereto in Section 2.1;

 
1.1.16
“Roberge” means Christian Roberge, businessman domiciled and resident at 610
Shefford Street, in City of Bromont, in the Province of Québec;

 
1.1.17
“Tax” or “Taxes” means all taxes, assessments, charges, dues, duties, rates,
fees, imposts, levies and similar charges of any kind lawfully levied, assessed
or imposed by any Governmental Authority under any applicable Tax Legislation,
including, US federal, state, country, municipal and local, foreign or other
income, capital, goods and services, sales, use, consumption, excise,
value-added, business, immovable property, movable property, transfer,
franchise, withholding, payroll, or employer health taxes, customs, import,
anti-dumping or countervailing duties, employment insurance premiums, and
workers’ compensation payments, including any interest, penalties and fines
associated therewith; and

 
1.1.18
“Vermont Code” means the Vermont Code as amended as at the date hereof.

 
1.2
Preamble

 
The Parties acknowledge and declare that the Preamble shall form part of this
Agreement.
 
1.3
Governing Law; Attornment

 
This Agreement shall be construed, interpreted and enforced in accordance with,
and the rights of the Parties shall be governed by, the laws of the Province of
Québec and the federal laws of Canada applicable therein (excluding any conflict
of law rule or principle of such laws that might refer such interpretation or
enforcement to the laws of another jurisdiction). The Parties hereby irrevocably
attorn to the exclusive jurisdiction of the courts of the Province of Québec,
judicial District of Montreal, with respect to any matters arising pursuant
hereto.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.4
Entire Agreement; Amendment

 
This Agreement constitutes the entire agreement between the Parties with respect
to the transactions herein contemplated and cancel and supersede any prior
understandings, agreements, negotiations and discussions, letters of intention
and letters of understanding. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements or understandings, express or
implied, between the Parties other than those expressly set forth in this
Agreement or in any Closing Document.  
 
1.5
Calculation of Time

 
In this Agreement, unless otherwise specified, a period of days shall be deemed
to begin on the first day after the event which began the period and to end at
5:00 p.m. (Montreal time) on the last day of the period.  If any period of time
is to expire hereunder on any day that is not a Business Day, the period shall
be deemed to expire at 5:00 p.m. (Montreal time) on the next succeeding Business
Day.
 
1.6
Performance on Holidays

 
If any act (including the giving of notice) is otherwise required by the terms
hereof to be performed on a day which is not a Business Day, such act shall be
valid if performed on the next succeeding Business Day.
 
1.7
Tender

 
Any tender of documents or money hereunder may be made upon the Parties or their
respective counsel and money shall be tendered, unless otherwise specifically
set forth in this Agreement, in cash, by wire transfer or by other form of
readily available funds to the account or accounts specified by the payee.
 
1.8
Recourses Cumulative

 
The rights, recourses, powers and privileges herein provided to a Party are
cumulative and in addition to and not exclusive of or in substitution for any
rights, recourses, powers and privileges otherwise available to that Party.
 
1.9
Additional Rules of Interpretation

 
1.9.1
In this Agreement, unless the context requires otherwise, words in one gender
include all genders and words in the singular include the plural and vice versa.

 
1.9.2
The division of this Agreement into Articles, Sections, Sections, Schedules and
other subdivisions, the inclusion of headings and the provision of a table of
contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer.

 
1.9.3
Unless something in the subject matter or context is inconsistent therewith,
references herein to an Article, Section, Section, paragraph, clause,
Schedule or Exhibit are to the applicable article, section, Section, paragraph,
clause, Schedule or Exhibit of this Agreement.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.9.4
Wherever the words “include”, “includes” or “including” are used in this
Agreement or in any Closing Document, they shall be deemed to be followed by the
words “without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list.

 
1.9.5
The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions shall be construed as referring to this Agreement in its entirety
and not to any particular Section or portion of it.

 
1.9.6
Unless otherwise specified, all dollar amounts in this Agreement, including the
symbol “$”, refer to United States currency.  In the event that any currency
figures are required to be converted to Canadian currency for purposes of making
any calculations or Adjustments under this Agreement or any Closing Document,
all such conversions shall be completed, effected and calculated at the noon
nominal exchange rate on the date on which such calculation is made, as
indicated by the Bank of Canada.

 
1.9.7
All references herein to any agreement (including this Agreement), document or
instrument mean such agreement, document or instrument as amended, supplemented,
modified, varied, restated or replaced from time to time in accordance with the
terms thereof.

 
1.9.8
Reference to “Vendor and the Principals” means any one of them.

 
1.9.9
Unless otherwise defined herein, words or abbreviations which have well-known
trade meanings are used herein with those meanings.

 
2.
PURCHASE AND SALE OF EQUIPMENT, PURCHASE PRICE AND RELATED MATTERS

 
2.1
Purchase and Sale of the Equipment

 
Subject to the terms and conditions of this Agreement, the Vendor agrees to
sell, convey, cede, transfer, assign and deliver to the Purchaser as of July 1,
2011, in consideration of the Purchase Price, all of the Equipment used in the
operation of the Business, a list of which is attached hereto as Schedule 2.1
(the “Purchased Equipment”).
 
2.2
Purchase Price

 
The purchase price payable by the Purchaser for the Purchased Equipment shall be
one million six hundred thousand United States dollars (U.S. $1,600,000) (the
“Purchase Price”).
 
2.3
Payment of Purchase Price

 
The Purchase Price shall be payable in full at Closing by way of a certified
cheque, bank draft or wire transfer as the Vendor directs.
 
3.
REPRESENTATIONS AND WARRANTIES

 
3.1
Representations and Warranties

 
The Vendor and the Principals represent and warrant to the Purchaser on a joint
and solidary (joint and several) basis, that the following representations and
warranties are true and correct and acknowledge that the Purchaser is relying on
such representations and warranties in connection with the transactions
contemplated in this Agreement and that the Purchaser would not have entered
into this Agreement or any Closing Document without them.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.1.1
Corporate Organization and Qualification

 
The Vendor is a duly incorporated, organized and validly existing corporation
and is current with respect to filings required under the laws of the State of
Vermont.  The Vendor has all of the requisite power and authority to own, lease
and operate its assets including the Purchased Equipment. No proceedings have
been taken or authorized by the Vendor or by any other Person with respect to
the bankruptcy, insolvency, liquidation, dissolution or winding up of the Vendor
or with respect to any amalgamation, merger, consolidation, arrangement or
reorganization of, or relating to the Vendor.
 
3.1.2
Vendor’s Authority to enter into Agreement

 
The Vendor has all necessary power and capacity to enter into this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the Closing Documents and the performance of the
transactions contemplated hereby will not, with or without the giving of notice
and/or the passage of time, or both, violate any provision the Vermont Code or
of any other Applicable Law pertaining to the sale or bulk sale of a business to
the extent that such provisions may apply to the transactions contemplated
hereby, or require any consent or approval of, or any filing with or notice to,
any third party, governmental or otherwise, other than such consents, approvals,
filings or notices which will be obtained by the Vendor prior to the Closings.
This Agreement constitutes a valid and binding obligation of the Vendor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and principles of equity.
 
3.1.3
Corporate Action

 
All necessary action, corporate and otherwise, has been taken by the Vendor, its
officers, directors and shareholders to transfer the legal and beneficial
ownership of the Purchased Equipment to the Purchaser free and clear of all
Encumbrances and for the Vendor to perform its obligations under this Agreement
and the Closing Documents.
 
3.1.4
Legal Proceedings and Bankruptcy/Insolvency

 
There is no Legal Proceeding in progress, pending or threatened, against or
affecting the Vendor or affecting the title of the Vendor to the Purchased
Equipment owned by it, at law or in equity or before or by any Tribunal and
there are no grounds on which any such Legal Proceeding might be commenced with
any reasonable likelihood of success nor is there any Order outstanding against
or affecting the Vendor which, in any such case, affects adversely or might
affect adversely the ability of the Vendor to enter into this Agreement, to
transfer the Purchased Equipment owned by it to the Purchaser or to perform its
obligations hereunder. The Vendor is not insolvent and has not committed any act
of bankruptcy, proposed any compromise or arrangement or taken any proceedings
with respect thereto and no encumbrance or receiver has taken possession of the
Vendor’s property nor is any of the foregoing pending or threatened.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.1.5
Residence of Vendor

 
The Vendor is not a “non-resident” of the United States within the meaning of
the Internal Revenue Code and the Regulations.
 
3.1.6
Employees and Labour Relations

 
The Vendor is in compliance with all Applicable Laws respecting employment and
employment practices, terms and conditions of employment, wages and hours of
work in respect of the Employees.
 
3.1.7
Ownership

 
The Vendor is the owner of all of the Purchased Equipment with good title
thereto free of any Encumbrance of any nature whatsoever.
 
3.1.8
Purchased Equipment

 
The Purchased Equipment set forth in Schedule 2.1 constitutes a true and
complete list of all of the Purchased Equipment used by the Vendor in the
operation of the Business.  All of the Purchased Equipment is sold as is, with
all faults. There are no outstanding work orders relating to the Vendor which
have been received from or required by any Governmental Authority.  All of the
Purchased Equipment is situated in the Building.  None of the Purchased
Equipment is subject to any lease, conditional sales contract, option, or any
right of any party whatsoever.  The Vendor does not have any equipment leases.
 
3.1.9
Location of Purchased Equipment

 
There isn’t any Equipment owned by the Vendor or used in the operation of the
Business which are not located in the Building.
 
3.1.10
Insurance

 
 
(a)
The Purchased Equipment is insured by reputable insurers in such amounts and
against such risks, including product liability and warranty risks, as are
customarily carried and insured against by owners of comparable business,
properties or assets.

 
 
(b)
No notice of cancellation or non-renewal with respect to, nor disallowance of
any claim under, any of such insurance policies covering the Purchased Equipment
has been received by the Vendor.  To the knowledge of the Vendor and the
Principals, there are no circumstances or occurrences which would or might form
the basis of an increase in insurance premiums on the Purchased Equipment in
excess of the current insurance coverage maintained by the Vendor.

 
3.1.11
Disclosure

 
To the knowledge of the Vendor and the Principals, the representations and
warranties given by them in respect of the Purchased Equipment contained in this
Agreement and in any agreement, certificate, affidavit, statutory declaration or
other document delivered or given pursuant to this Agreement are true and
correct and do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained in such
representations and warranties not misleading to a prospective purchaser of the
Purchased Equipment, and to the extent any such document shall be delivered
following the execution of this Agreement or at or prior to the Closing Time,
then such statements are made as of the time of such delivery.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.2
Survival of Representations and Warranties of the Vendor

 
3.2.1
The representations and warranties of the Vendor contained in this Agreement and
in any Closing Document and in any agreement, certificate, affidavit, statutory
declaration or other document delivered or given pursuant to this Agreement or
any Closing Document shall survive the Closing for a period of three (3) years
and, notwithstanding the Closing or any investigation made by or on behalf of
the Purchaser with respect thereto, shall continue in full force and effect for
the benefit of the Purchaser. However, in the case of a claim in respect of the
representations or warranties relating to the Purchased Equipment; title of the
Vendor to the Purchased Equipment; and, in the case of a claim in respect of a
representation or warranty based on a fraud, there shall be no time limit within
which such a claim may be made.

 
3.3
Principals’ Acknowledgment

 
Each of the Principals hereby agrees that by virtue of his entering into and
executing this Agreement, he (a) hereby acknowledges having read and understand
the terms and conditions of this Agreement, and (b) hereby guarantees jointly
and solidarily (jointly and severally) with the Vendor all of the Vendor’s
representations and warranties hereunder and the fulfilment of all of the
Vendor’s covenants and obligations hereunder.  The consents to all of the
transactions contemplated herein and, for certainty, any and all consents
required of each such Principal in connection herewith and therewith are hereby
granted by each such Principal.
 
3.4
Packing and Shipping

 
During the month following the Closing, the Vendor shall suitably pack and crate
the Purchased Equipment for shipping to the Purchaser’s designated facility in
Reynosa, Mexico.  The foregoing shall be carried out by the Vendor’s
employees.  The cost of the employees, packing and shipping shall be borne by
the Purchaser.  The Parties have allocated one hundred thousand dollars
($100,000) for the cost of the foregoing and the occupancy to be paid by the
Purchaser for the use of the Building to store and pack the Equipment during the
month of July.  Any excess cost over one hundred thousand dollars ($100,000)
shall be borne by the Purchaser.  Should the cost of the foregoing be less then
one hundred thousand dollars ($100,000), the Vendor shall refund the difference
to the Purchaser.
 
3.5
Notices

 
3.5.1
Any notice, direction or other communication (in this Section, a “notice”)
required or permitted to be given to a Party shall be in writing and shall be
sufficiently given if delivered personally, sent by nationally recognized
courier service, transmitted by facsimile or sent by PDF as follows:

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(a)
in the case of the Vendor, at:

 
VERMONT TRANSFORMER, INC.
800 Industrial Park Road
St-Albans, Vermont  05478
USA
Attention:  Gilles Mazoyer
 
Fax No.: 450-670-0673
 
with a copy to:
 
GILLES MAZOYER
423 Chemin Priest
Sutton QC  J0E 2K0
 
Fax No.: 450-670-0673
 
 
CHRISTIAN ROBERGE
610 Shefford Street
Bromont QC  J2L 1C1
 
Fax No.: 450-670-0673
 
and
 
BERNARD-BRASSARD llp
101, Roland-Therrien, Suite 200
Longueuil QC  J4H 4B9
Attention: Renaud Lanthier
 
Fax No.:  450-670-0673
 
 
(b)
in the case of the Purchaser at

 
7834080 CANADA INC.
c/o Pioneer Power Solutions, Inc.
400 Kelby Street – 9th Floor
Fort Lee NJ 07024
Attention:  Nathan Mazurek
 
Fax No.:  212-867-1325
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
with a copy to:
 
FRASER MILNER CASGRAIN llp
1 Place Ville-Marie, Suite 3900
Montreal QC  H3B 4M7
Attention:  Norman Issley
 
Fax No.:  514-866-2241
 
3.5.2
Any notice delivered personally, or by a nationally recognized courier service
shall be deemed to have been given and received on the day on which it was
delivered, if delivered prior to 5:00 p.m. (recipient’s time) on a Business Day;
otherwise on the first (1st) Business Day thereafter.  Any notice transmitted by
facsimile or PDF shall be deemed to have been given and received on the day of
its transmission if the machine from which it was sent receives the answerback
code of the Party to whom it was sent prior to 5:00 p.m. (recipient’s time) on
such day; otherwise on the first (1st) Business Day thereafter.

 
3.5.3
Any Party may change its address for service from time to time by notice given
to each of the other Parties in accordance with the foregoing provisions.

 
3.6
Time of the Essence  

 
Time shall be of the essence of this Agreement.
 
3.7
Costs and Expenses

 
Except as otherwise provided herein, each Party shall be responsible for all
costs and expenses (including the fees and disbursements of legal counsel,
bankers, investment bankers, accountants, brokers and other advisors) incurred
by it in connection with this Agreement and the transactions contemplated
herein.
 
3.8
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and both of which together shall constitute one and the same
instrument.  To evidence its execution of an original counterpart of this
Agreement, a Party may send a copy of its original signature on the execution
page hereof to another Party by facsimile transmission or electronic mail and
such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Party.
 
3.9
Assignment

 
This Agreement may not be assigned by the Parties without the prior written
consent of each other Party, provided that the Purchaser may assign this
Agreement to an Affiliate without the consent of the Vendor but such assignment
shall not release the Purchaser from any of its liability or obligations
pursuant hereto.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
3.10
Parties in Interest

 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors, including any successor by reason of the
amalgamation or merger of a Party, and permitted assigns.
 
3.11
Third Parties

 
Except as specifically set forth or referred to herein, nothing herein is
intended or shall be construed to confer upon or give to any Person, other than
the Parties and their respective successors, including any successor by reason
of the amalgamation or merger of a Party, any rights or remedies under or by
reason of this Agreement.
 
3.12
Commission

 
Each Party represents and warrants to the other Parties that such other Parties
will not be liable for any brokerage commission, finder’s fee or other similar
payment in connection with the transactions contemplated hereby because of any
action taken by, or agreement or understanding reached by, that Party.
 
3.13
Language

 
The Parties have requested that this Agreement and all other agreements,
documents or notices related thereto be drawn up in English. Les parties ont
exigé que cette convention et toutes les ententes, documents ou avis y afférents
soient rédigés en anglais.
 
[Signature page follows on the next page.]
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.
 
 

 
VERMONT TRANSFORMER, INC.
             
Per:
/s/ Gilles Mazoyer  
Name: 
Gilles Mazoyer
 
Title:
President
             
Per:
/s/ Christian Roberge  
Name:
Christian Roberge
 
Title:
Secretary               GCEFF INC.              
Per:
/s/ Gilles Mazoyer  
Name:
Gilles Mazoyer  
Title:
President                     /s/ Gilles Mazoyer   GILLES MAZOYER              
7834080 CANADA INC.
             
Per:
/s/ Nathan Mazurek  
Name:
Nathan Mazurek
 
Title:
President

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1.1
 
 
 
-
UCC Financing Statement from the Vendor to TD Bank, N.A., file number 09-227250;

 
 
-
Commercial Mortgage, Security Agreement and Assignment of Leases and Rents
recorded  in Volume 233, pages 82-94 of the Land Records of the Town of St.
Albans in favour of TD Bank, N.A.;

 
 
-
UCC Financing Statement from the Vendor to Vermont Economic Development
Authority file number 09-227682;

 
 
-
Mortgage Deed recorded in Volume 233, pages 105-109 of the Land Records of the
Town of St. Albans in favour of Vermont Economic Development Authority;

 
 
-
Mortgage Deed recorded in Volume 233, pages 111-115 of the Land Records of the
Town of St. Albans in favour of Vermont Economic Development Authority;

 
 
-
Priority Agreement recorded in Volume 233, pages 95-99 of the Land Records of
the Town of St. Albans in favour of Vermont Economic Development Authority;

 
 
-
Mortgage Deed recorded in Volume 233, pages 100-104 of the Land Records of the
Town of St. Albans in favour of Vermont Economic Development Authority;

 
 
-
Mortgage Deed recorded in Volume 233, pages 116-120 of the Land Records of the
Town of St. Albans in favour of Vermont Economic Development Authority;

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1
 
 
Description
QTY
 
 
2 drawer File
1
Battery Back Up
2
Camera Syst ( W/monitor)
1
Camera Syst ( W/monitor)
1
scanner (dept)
11
Lockers (18)
1
L-Shaped Desk
2
VPN  firewall
1
L-Shaped Desk
2
Lunch chairs
16
Lunch tables
5
Micro Wave oven
3
Office Chair
2
Printer
1
Refrigerator
1
Refrigerator
1
Wooden Shelf
1

 
Description
LIFE
QTY
Air compressor
10
1
Air Dryer
10
1
Air Tank
10
1
Amp/Tuner
10
1
Bake Oven
10
1
Band saw
7
1
Bench grinder
5
1
Bending tables
10
2
Carts
10
3
conveyor
10
1
Cordless Drill
5
1
Cordless Drill
5
1
Crane &hoist
10
1
Crane &hoist
10
3
Crane &hoist
10
2

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Cut off saw
5
1
Drill Press
5
1
Electrical Forklift
10
1
Eye wash station
5
1
Fans
5
5
Feeder for winding machines
10
5
Grinder
5
1
HARDWARE SHELVING w Bins
10
2
Hoists, cranes on winding machine
10
4
Hydraulic table   001-002
10
2
Hydraulic table   003
10
1
Impact guns
5
11
Ironworker  50 tons
10
1
Jib cranes
10
2
Jig Saw
5
1
Ladder 20 ft
5
1
Line reactor    RE100A300
10
1
Metal Cabinets
5
2
Mini power Supply
5
2
Miter saw
5
1
Modine
10
1
Pallet Jack
10
1
Percussion drill
10
1
Portable Compressor
5
2
Press drill
5
1
Pre-test machine
10
1
Propane  Forklift
10
1
Racking  10 ft
10
4
Racking 8 ft
10
10
Racks for oven
10
8
Scheer Tool
10
1
Shelving (industrial)
10
10
Shelving (light duty)
10
3
Skill Saw
5
1
Automatic cutting machine
10
2
Step ladder  6 ft
5
1
Test cages
10
2
Testing Equipment (Variac, etc)
10
1
Testing Machine 001
10
1
Tip over device (Bascule)
10
1
Transformer    BC2010 P480S440
10
1
Transformer    UA3300P480S600UL
10
1
Tubs
10
2

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Welder    (torch)
10
2
Welder    Millermatic 252   (MIG)
10
1
Welder (TIG)   Syncrowave 250
10
1
Welder TIG)   Syncrowave 250 DX
10
1
Winding Machine    5 HP
10
5
Wire Stripper
10
1
Work platform
10
1
Workbench W pegboard
10
11

 
Description
QTY
Pc    / monitor
11
Printer
1
Printer    pl signal
1
Printer   BOB/noy
1
Printer HP LAserjetP1006
1
Server
1
Server
1
Terminal
1
Printer
1
Printer
1
Scanner (inventory)
2
Telephone and Voice Mail Systam
1
Telephone Avaya    5420
1
Telephone Avaya  5410
2
Voice mail Syst  (1 telephone)
1



 
- 4 -

--------------------------------------------------------------------------------

 
 